Order entered September 26, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00359-CV

   ENVIRODIGM, INC.; MICRO SPACE INNOVATIONS, LLC D/B/A
 GREEN POLYMER SYSTEMS; AND KORNODO FIRE SYSTEMS, INC.,
                         Appellants

                                         V.

              TEXAS INSTRUMENTS INCORPORATED, Appellee

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-20259

                                      ORDER

      Before the Court is appellee’s September 23, 2022 second unopposed

motion for extension of time to file its brief. Appellee seeks a thirty-day extension.

      We GRANT the motion and ORDER the brief be filed no later than

October 26, 2022. We caution appellee that further extension requests will be

disfavored.

                                              /s/   BONNIE LEE GOLDSTEIN
                                                    JUSTICE